Citation Nr: 1521836	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  13-25 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to recognition of the appellant as the surviving spouse of the Veteran for the purpose of establishing entitlement to Department of Veterans Affairs (VA) death benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had recognized service in the Philippine Guerilla and Combination Service from January 1945 to February 1946, and in the United States Navy from April 1946 to June 1968.  He died in January 2008.  The appellant seeks to establish recognition as his surviving spouse for VA purposes.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2011 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) for Manila, the Republic of the Philippines.

The Board notes that the scope of this appeal is strictly limited to the question of whether the appellant may be recognized as the Veteran's surviving spouse for the purpose of establishing basic entitlement to VA death benefits.  Although the RO issued a rating decision denying service connection for the cause of the Veteran's death in December 2010, that decision has not been appealed.

The Board observes that there is some arguable confusion raised in this case by the fact that the RO appears to have recognized the appellant as a valid claimant with regard to the issue of entitlement to service connection for the cause of the Veteran's death in a December 2010 rating decision.  This decision stated, in part: "Your claim for service connected death benefits was initially administratively denied based on your failure to submit evidence to establish your relationship with the veteran.  We received necessary evidence on October 6, 2010."  The RO then sent the appellant a rating decision regarding service connection for the cause of the Veteran's death considered on the merits, appearing to accept her as a valid claimant as a surviving spouse.  Nevertheless, the RO subsequently issued correspondence and determinations indicating that the appellant was not established as the Veteran's surviving spouse, and this appeal arose.  In any event, the Board finds in that the appellant may properly be recognized as the Veteran's surviving spouse, and consequently there is no possible prejudice to the appellant from proceeding with the issuance of this Board decision at this time.


FINDINGS OF FACT

1.  The Veteran and the appellant were married in June 1988.

2.  The Veteran and the appellant separated in 1993, with subsequent attempts to reconcile in 1998 and 2000.

3.  The Veteran initiated a civil case to annul his marriage to the appellant that was dismissed in June 2004.  The marriage between the appellant and the Veteran was never terminated prior to his death and the Veteran did not register any marriage after his marriage to the appellant.

4.  According to his certificate of death, the Veteran died in January 2008.  The death certificate lists the Veteran as being married at the time of his death.  The appellant was not the informant for the information on the death certificate.

5.  There is uncontradicted evidence that the Veteran engaged in repeated infidelity, choosing to live with other women and abandoning his wife.

6.  The evidence is at least approximately evenly balanced as to whether the separation(s) was/were due to the misconduct of the Veteran without the fault of the appellant.

7.  Since her separation from the Veteran, the appellant has not held herself out openly to the public to be the spouse of another person.



CONCLUSION OF LAW

With reasonable doubt resolved in favor of the appellant, the criteria for recognition of the appellant as the Veteran's surviving spouse have been met.  38 U.S.C.A. §§ 103, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.50, 3.52, 3.53, 3.102, 3.215 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  However, inasmuch as the outcome sought on appeal is being granted, there is no reason to belabor the impact of the VCAA on this matter, since any error in notice or duty to assist omission is harmless.  Accordingly, the Board will address the merits of the claim.

Criteria & Analysis

To establish her status as a proper claimant for VA death benefits, the evidence must show that the appellant was validly married to the Veteran under the laws of the appropriate jurisdiction, and she must also meet the criteria of a surviving spouse.  See 38 U.S.C.A. §§ 1311, 1541; 38 C.F.R. §§ 3.1(j), 3.50(a), (b); Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).   For VA benefit purposes, a "spouse" is a person who is a husband or wife of the Veteran.  The Board notes that on June 26, 2013, the Supreme Court ruled that Section 3 of the Defense of Marriage Act (DOMA), which limited the definition of marriage to spouses of the opposite sex, is unconstitutional.  U.S. v. Windsor, 133 S. Ct. 2675.  The President of the United States has accepted the Attorney General's recommendation that the Executive Branch of government, to include VA, cease enforcement of the definitions of "spouse" and "surviving spouse" in Title 38 to the extent that they limit Veterans' benefits to couples of the opposite sex.  See also VA O.G.C. Prec. Op. No. 3-2014.

A marriage "means a marriage valid under the law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the rights to benefits accrued."  38 C.F.R. § 3.1(j).  The term "surviving spouse," except as provided in 38 C.F.R. § 3.52, means a person whose marriage to the veteran meets the requirements of 38 C.F.R. § 3.1(j) and who was the spouse of the veteran at the time of the veteran's death.  38 C.F.R. § 3.50(b).  A surviving spouse must have lived with the veteran continuously from the date of marriage to the date of the veteran's death except where there was a separation that was due to the misconduct of, or procured by, the veteran without the fault of the spouse.  38 C.F.R. § 3.50(b)(1).

The Court of Appeals for Veterans Claims has determined that 38 U.S.C.A. § 101(3) and 38 C.F.R. § 3.50(b)(1) set forth a two-part test to determine whether a spouse will be deemed to have continuously cohabited with the veteran when there has been a separation.  Not only must the spouse be free of fault at the time of the separation, but it must be found that the separation "was due to the misconduct of, or procured by, the veteran."  In assessing the reasons for a separation between a veteran and his or her spouse, fault or the absence of fault is to be determined based on an analysis of conduct at the time of the separation.  Gregory v. Brown, 5 Vet. App. 108, 112 (1993).

Generally, a surviving spouse must not have remarried or, since the death of the veteran and after September 19, 1962, lived with another person and held himself or herself out openly to the public to be the spouse of such other person.  38 C.F.R. § 3.50(b)(2).  A surviving spouse may qualify for pension, compensation, or dependency and indemnity compensation under the appropriate circumstances.  38 C.F.R. § 3.54.

A marriage can be established by several types of evidence, including a copy or abstract of the public record of marriage, or a copy of the church record of marriage containing sufficient data to identify the parties, the date and place of marriage, and the number of prior marriages if shown on the official record.  38 C.F.R. § 3.205(a)(1).

Where an attempted marriage is invalid by reason of legal impediment, VA regulations allow for certain attempted marriages to be nevertheless "deemed valid" if specific legal requirements are met.  Basically, such an attempted marriage will be "deemed valid" if: (a) the attempted marriage occurred one year or more before the veteran died or existed for any period of time if a child was born of the purported marriage or was born to them before such marriage; and (b) the claimant entered into the marriage without knowledge of the impediment; and (c) the claimant cohabited with the veteran continuously from the date of the attempted marriage until the date of his or her death as outlined in § 3.53; and (d) no claim has been filed by a legal surviving spouse who has been found entitled to gratuitous death benefits other than accrued monthly benefits covering a period prior to the veteran's death.  38 U.S.C.A. § 103; 38 C.F.R. § 3.52.

If the provisions of 38 C.F.R. § 3.205(a) are satisfied as well as those of 38 C.F.R. § 3.52, the claimant's signed statement that she had no knowledge of an impediment to a marriage to the veteran will be accepted as proof of the fact, in the absence of information to the contrary.  38 C.F.R. § 3.205(c).  The U.S. Court of Appeals for Veterans Claims (Court) has interpreted these regulations to mean that the determination of the appellant's knowledge of the legal impediment must be viewed in terms of what the appellant's state of mind was at the time the invalid marriage was contracted.  Dedicatoria v. Brown, 8 Vet. App. 441, 444 (1995).  The appellant has the burden to establish her status as claimant.  Sandoval v. Brown, 7 Vet. App. 7, 9 (1994); citing Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

In July 2008, the appellant filed an application for VA death benefits in which she identified herself as the surviving spouse of the Veteran.  In this application, the appellant reported that she and the Veteran were married in June 1988.  This assertion was confirmed with the submission of a marriage contract certificate issued by the municipality of Indang in the province of Cavite, in the Philippines in June 1988.

The appellant's July 2008 application reported that the Veteran had two prior marriages and that the appellant had none.  At the time of the July 2008 application, the appellant recalled that the appellant had reportedly married and divorced an "American woman" in the United States at some unknown time in the past, and that he had subsequently married an identified woman (initials "T.P.") in Japan with such marriage terminated by T.P.'s death at an unknown time and place.  (The July 2008 application indicated no prior or subsequent marriages for the appellant, and the appellant reiterated certification that this was the case in her June 2009 signed statement.)

Additionally, the appellant's July 2008 application reported that the Veteran and the appellant did not continuously live together from the date of the marriage to the date of the Veteran's death.  In this regard, the appellant explained in the application: "The veteran became oppressive, insulting and engaged in illicit relationship with another married woman.  Hence, she was forced to leave the conjugal home and live separately with their daughter in a far away place."  The appellant reported that she and the Veteran were legally still married at the time of his death but were "separated in fact."

There are essentially three challenges to concluding that the appellant may be recognized as the Veteran's surviving spouse for VA benefit purposes: (1) a concern regarding the legal validity of the reported marriage between the Veteran and the appellant due to difficulty obtaining verification of the termination of the Veteran's first marriage, (2) a concern regarding the continuous cohabitation requirement due to the fact that the appellant reports she did not actually continuously live with the Veteran throughout the marriage, and (3) a concern regarding indications that the Veteran initiated proceedings to annul his marriage to the appellant.  The Board finds that each concern may be reasonably resolved in the appellant's favor.  The first two concerns are somewhat connected and shall be discussed together.  The Board shall first explain its findings that (1) the appellant's marriage to the Veteran may be considered valid for VA purposes and (2) that the appellant may be considered to have met the continuous cohabitation requirement for VA purposes.  Afterward, the Board shall explain its finding that the appellant remained legally married to the Veteran at the time of his death despite his having once initiated proceedings to annul the marriage.

Validity of Marriage Between Appellant and the Veteran and Continuous Cohabitation

The RO denied the appellant's request to be recognized as the Veteran's surviving spouse due to determining that the marriage was void ab initio in failing to meet the requirements of marriage under Philippine Laws; the determination was based entirely upon an inability to obtain verification that the Veteran's first marriage had been legally terminated.

The Board notes that the RO accepted that the Veteran's second marriage, to T.P., was shown to have been legally terminated by the death of T.P. as confirmed by a June 2009 certification from the Office of the Municipal Registrar in Indang, Cavite, Republic of the Philippines.  This certification shows that an official register of deaths documents the death of T.P. due to myocardial infarction in December 1971 in Lumapong, Indang, Cavite (and that T.P. was married at the time of her death).  The Board accepts this certification as sufficient evidence that the Veteran's marriage to T.P. was legally terminated by the event of her death in December 1971.

Obtaining verification of the legal termination of the Veteran's first marriage has proven more challenging in this case.  In June 2009, the appellant submitted a written statement identifying the name of the Veteran's first spouse (maiden name initials "E.B.," also identified in some documents under married name with initials "E.P." ).  In June 2009, the appellant notified VA that she was unable to provide a copy of the final divorce decree ending the Veteran's marriage to E.B. because "he never have me a copy of this document during his life time but I recall that he once mentioned that he had a divorce with this woman when he was still in active duty with the U.S. Navy."

It is noteworthy that the Veteran's service records tend to corroborate this account of events.  

A February 1946 affidavit shows that the Veteran reported that he was not married at that time.  In April 1946 and April 1950 service medical examination reports, the Veteran's next of kin is identified as his father.  Later, a March 1956 service medical examination report lists the Veteran's next of kin as a woman whose name matches that reported by the appellant to be the Veteran's first wife's name (the name appearing on the report has the initials E.P., but corresponds to the married name of the woman otherwise identified with the initials of E.B.).  A copy of February 1962 service medical examination report lists the Veteran's next of kin to still be E.P., noted to be his "wife."  An address in California was reported.

Notably, another copy of the same February 1962 service medical examination report shows that E.P.'s name was crossed out and replaced with the name of the Veteran's mother at an address in the Philippines.  A May 1966 service medical examination report shows that the Veteran's next of kin was again identified as his mother.

A June 1968 service medical examination report shows that the Veteran's next of kin was identified by the name of the Veteran's second wife, T.P, noted to be his "wife" at that time.

Although not a substitute for direct official documentation, the Board recognizes that the contemporaneous service records strongly suggest that the Veteran's own account of his marital status during service was that he married E.B. at some time between April 1950 and March 1956, that his marriage to E.B. ended at some time between February 1962 and May 1966, and that he married T.P. at some time between May 1966 and June 1968.

The RO made efforts to obtain a copy of the divorce decree to confirm the legal termination of the Veteran's marriage to E.B.  In June 2009, the RO notified the California Department of Public Health's Office of Vital Records that it had determined that the divorce appears to have taken place in Los Angeles, California on December 4, 1964; the RO requested a certified public record of the divorce from the California agency.  In August 2009, the California Department of Public Health replied that it may be possible to provide a "Certificate of Record" for the divorce, but that "this is not a copy of the actual divorce decree" and that it "will provide only the names of the parties to the divorce, the county where the divorce was filed, and the court case number."  (The Board observes that the California Department of Public Health's website further explains that "A Certificate of Record is not a certified copy of the divorce decree, and does not indicate whether the divorce was ever finalized in court.")  The California Department of Public Health's letter explained that providing a Certificate of Record "can easily exceed six months" after a new request was made, and that the Department was not acting to provide such documentation upon the RO's initial request.  The letter advised the RO to submit the request for the divorce decree to the Superior Court in the county where the divorce was filed.

The RO did not make any further request of the California Department of Public Health.  The RO did report to the appellant, in a May 2011 letter, that a request for the divorce decree from the Los Angeles Superior Court could not be accomplished by VA because "a fee is required to secure this legal document."  The RO requested that the appellant obtain and submit the document.  In April 2012, the appellant reported that her daughter had contacted the Los Angeles Superior Court by email in February 2012 and been informed that "[t]hey are requiring me to go there personally to secure the copy of the divorce decree your office requires.  It is their strict[] policy not to send this classified document through e-mail, in spite of our plea[] and that we will pay the fee."  The appellant expressed that "it would be difficult and almost impossible for me to travel that distance considering my health condition of being diabetic at my age of 65 [years] old."

The Board has considered whether further development may be likely to find an approach to obtain the pertinent divorce decree from the Los Angeles Superior Court (including with some review of the current available options for requesting records presented on that court's website).  However, the Board's analysis of this case reveals a reasonable basis for a grant of the appeal without further delay and development efforts.

In essence, even if the Board were to conclude that formal legal termination of the Veteran's first marriage to E.B. is unverifiable, an alternative legal theory would remain available to potentially grant the appellant's claim.  The problem presented by an inability to verify the legal termination of the Veteran's first marriage to E.B. is that the absence of such a termination would present a legal impediment to the appellant's subsequent marriage to the Veteran.  That legal impediment (if it existed) may render the appellant's marriage to the Veteran void under the law where they were married; this would result in an inability for the appellant to demonstrate that her relationship to the Veteran satisfied the definition of marriage under 38 C.F.R. § 3.1(j) as contemplated by 38 C.F.R. § 3.50(b).  However, as discussed above, where an attempted marriage is invalid by reason of legal impediment, VA regulations allow for certain attempted marriages to be nevertheless "deemed valid" if specific legal requirements are met.  38 C.F.R. § 3.50(b) refers to the provisions of 38 C.F.R. § 3.52 as creating an exception to allow recognition of a surviving spouse even if the attempted marriage was not valid under the law of the place where they were married.  The Board finds that the appellant in this case has reasonably satisfied the criteria of 38 C.F.R. § 3.52 for her marriage to the Veteran to be "deemed valid" for the purposes of VA recognizing her as the Veteran's surviving spouse.

In this regard, the Board notes that the attempted marriage between the appellant and the Veteran occurred in 1988 and, thus, clearly occurred more than one year prior to the Veteran's death in 2008 (and it also appears that a child was born of the purported marriage).  Therefore, the first requirement for a "deemed valid" marriage under 38 C.F.R. § 3.52 is met.

The second requirement is that the appellant entered into the marriage without knowledge of the impediment.  Significantly, 38 C.F.R. § 3.205(c) provides that in these circumstances (where the RO and the Board have accepted the appellant's documentation of the occurrence of her June 1988 marriage to the Veteran in accordance with 38 C.F.R. § 3.205(a)), the appellant's signed statement that she had no knowledge of an impediment to a marriage to the veteran will be accepted as proof of the fact, in the absence of information to the contrary.  The Board finds no evidence of record suggesting that the appellant has ever been aware of a legal impediment to her marriage to the Veteran (if one even actually exists), and the appellant has repeatedly stated in signed statements that she believes that her marriage to the Veteran was legally valid.  In her June 2008 claim she described herself as the Veteran's "legal wife," in a February 2010 statement she testified that "[t]o my last knowledge our marriage in 1988 is still considered legal until now....," in an April 2012 statement she asserted that she believed submitted documentation proved "I am the only legal wife of [the Veteran]," and in a June 2009 statement she explained that the Veteran had told her that he had divorced E.B. during his active duty service.  The Board finds the appellant's statements credible.  It is entirely reasonable to expect that the Veteran told the appellant that he divorced E.B. during his active duty service as the Veteran's service records strongly suggest that the Veteran believed that his marriage to E.B. had terminated during service and he entered into a new marriage with T.P.  Again, there is no evidence in this case actually indicating that the Veteran's marriage to E.B. did not legally terminate in divorce; there is merely a problem in obtaining formal verification, and there is no evidence that the appellant ever had any reason to believe that the Veteran was still married to E.B. when the appellant and the Veteran married in 1988.  The Board finds that the appellant appears to have been credible and forthright throughout this claim; many of the potential obstacles to her claim have been candidly reported to VA by her own statements.  She has undertaken efforts to obtain significant documentation, and pertinent documentation of record has corroborated her statements in pertinent respects.  The Board finds that it is reasonable to find that the appellant has truthfully reported that she had no knowledge of any legal impediment to a marriage to the Veteran (assuming that one actually existed).  Therefore, the second requirement for a "deemed valid" marriage under 38 C.F.R. § 3.52 is met.

The third requirement for a "deemed valid" marriage is that the appellant cohabited with the veteran continuously from the date of the attempted marriage until the date of the veteran's death as outlined in 38 C.F.R. § 3.53.  Notably, the appellant has candidly reported that she did not actually live with the Veteran continuously throughout the marriage.  However, 38 C.F.R. § 3.53(a) provides that the requirement that there must be continuous cohabitation from the date of marriage to the date of death of the veteran will be considered as having been met when the evidence shows that any separation was due to the misconduct of, or procured by, the veteran without the fault of the surviving spouse.  38 C.F.R. § 3.53(b) provides that the statement of the surviving spouse as to the reason for the separation will be accepted in the absence of contradictory information.  The Board has carefully considered the appellant's statements in this regard.  

In the appellant's June 2008 claim, she immediately informed VA that she had been separated from the Veteran, while remaining legally married to him, and explained: "The veteran became oppresive [sic], insulting and engaged in illicit relationship with another married woman."

In September 2008, the appellant submitted a statement indicating that she "was separated from [the Veteran] [i]n June 1993 ... due to the latter's cohabitation with another woman."  She explained that she "could not reconcile with [the Veteran] because the latter lived with his woman as his wife."  The statement indicates that the Veteran "practically abandoned" her, and consequently she "had to go away."  The statement includes a statement specifying the living locations of the appellant and the Veteran from the 1993 separation onward.

In February 2010, the appellant submitted a statement describing that "[t]here were two attempts between me and my husband veteran[].  The first was in 1998, when he wrote asking me to come home and settle our misunderstanding, which I did.  But he continued womanizing so I decided to go back to Surigao del Sur."  Furthermore, she explains: 

The second attempt was in the year 2000 when I requested our only daughter [L.R.], already married, together with her son and husband to go [to] our home in Barangay Lumampong, Indang, Cavite to see the situation of her father.  My husband the veteran [] was living with another woman.  It was very painful for me so I didn't see him anymore and I went back to Surigao del Sur, more bitter than before.  From thereon, we lost contact until I received notices of annulment case filed in Taal, Batang[a]s, in the year 2002.

(The Board notes that the reference to annulment proceedings is addressed in detail later in this decision.)

The Board finds that the appellant's testimony appears to be credibly forthright and candid, and the Board finds no contrary indications of record.  Accepting the appellant's uncontradicted testimony as factual, the Board must now consider whether the indicated facts show that any separation was due to the misconduct of, or procured by, the Veteran without the fault of the appellant.  The Board finds that it is reasonable to view the Veteran's described behavior as misconduct and/or actions procuring the separation or separations without fault on the part of the appellant.  The described behavior features prolonged and repeated infidelity, with the Veteran choosing to live with other women and abandoning the appellant.  The appellant is indicated to have returned to the marital home when the Veteran asked her to, but the behavior and infidelity continued with no indication of fault on the part of the appellant, and the accepted testimony indicates that the Veteran's perpetual infidelity thwarted another attempt by the appellant to return to living with the Veteran.  The Board finds that it is reasonable to view the accepted facts as constituting marital misconduct on the part of the Veteran procuring separation from the appellant with no fault on the part of the appellant.  Thus, the Board will find that the continuous cohabitation requirement has been met for the purposes of this analysis with reference to the special provisions of 38 C.F.R. § 3.53.  Therefore, the third requirement for a "deemed valid" marriage under 38 C.F.R. § 3.52 is met.

The fourth and final requirement for a "deemed valid" marriage is that no claim has been filed by a legal surviving spouse who has been found entitled to gratuitous death benefits other than accrued monthly benefits covering a period prior to the veteran's death.  38 U.S.C.A. § 103; 38 C.F.R. § 3.52.  Simply put, this requirement is met in this case as there has been no suggestion of any other claimant asserting entitlement to recognition as the Veteran's surviving spouse.

As the Board finds that all four requirements for a "deemed valid" marriage have been reasonably satisfied by the facts in this case, the Board accordingly finds that the appellant's marriage to the Veteran may be considered valid for VA purposes even if it may be the case that the Veteran's first marriage to E.B. was not legally terminated with divorce.  (Once again, the Board emphasizes that there is no affirmative indication that the Veteran's marriage to E.B. was not legally terminated in divorce; there is simply a problem in pursuing confirmatory documentation of the reported divorce.)  Thus, whether or not a divorce decree for the termination of the Veteran's marriage to E.B. exists and may be obtained, the Board may consider the appellant's marriage to the Veteran valid for VA purposes in either event.

Status of the Appellant's Marriage to the Veteran at the Time of his Death

The appellant herself brought to VA's attention the fact that (as reported in her September 2008 and February 2010 written statements) "I received notices of annulment case filed in Taal, Batangas, in the year 2002."  She reported that the civil case filed for the annulment of her marriage with the Veteran was dismissed.  
When asked to provide documentation of this dismissal, the appellant needed some time to get assistance from relatives to obtain the pertinent documents.  In October 2010 she provided VA with a copy of a June 2004 Order from the Republic of the Philippines Regional Trial Court, Fourth Judicial Region, Branch 86, Taal Batangas in "Civil Case No. 80 for Declaration of Nullity of Marriage."  This Order states that "the petitioner [the Veteran] and his counsel failed to appear" for a hearing whereas the Assistant Provincial Prosecutor did appear for the government.  The Order states: "For lack of interest, this case is hereby Dismissed."  This appears to be a valid document showing the resolution (by dismissal) of the Veteran's case to annul his marriage to the appellant.

The Board notes, however, that the documentation submitted by the appellant further includes a Motion for Reconsideration filed by the Veteran's attorney, seeking to reschedule the hearing and proceed with the case.  Any response or outcome following from this motion is not documented.  The Board has given careful consideration as to whether this introduces an open-ended indication that the dismissal of the Veteran's attempt to annul the marriage did not finally conclude that case.  However, the Board finds no indication of record that the marriage of the appellant and the Veteran was actually annulled subsequent to the June 2004 dismissal of his attempt to obtain an annulment.

Moreover, significantly, the Board especially notes a March 2012 certificate from the Office of the Civil Registrar of the National Statistics Office of the Republic of the Philippines and the information on the Veteran's certified death certificate.  The death certificate indicates that the Veteran was married at the time of his death, but does not identify who he was married to at that time; notably, however, the informant of the information on the death certificate (including his marital status) was not the appellant but rather the Veteran's daughter-in-law.  The March 2012 certificate from the Civil Registrar shows that "the search from the name [the Veteran's name, with reference to the Veteran's birthdate, birthplace, and parents] yielded two (2) most likely match(es) in our National Indices of Marriages."  The two matches are both entries for marriages between a bride with the appellant's name and a groom with the Veteran's name; one is listed as occurring in April 1986 while the other is listed as occurring in June 1988 (in different locations).  The "certification is based on the records of 1945-2012 marriages enrolled in the database as of February 29, 2012."  It is not entirely clear why the appellant's marriage to the Veteran is entered twice, with dates in 1986 and 1988 at different locations, but this question does not appear especially material to this case.  What is significant, in the Board's view, is that the March 2012 certificate documents a search of the national records for all of the Veteran's marriages in the Philippines from 1945 to 2012 and that such search revealed that the Veteran did not marry anyone other than the appellant in the Philippines during that span.  As the Veteran lived and died in the Philippines from the time of his marriage to the appellant until the time of his death in January 2008, if he married someone other than the appellant after his marriage to the appellant, such would be expected to be noted in the March 2012 certificate.  Therefore, the Board finds that the Veteran's "Married" status at the time of his death, noted on his death certificate, logically must indicate that the was married to the appellant at the time of his death (as he had married nobody else).  If the Veteran was married to the appellant at the time of his death, with no marriage of his commencing after 1988, it follows that his 1988 marriage to the appellant was never annulled.

For the reasons explained above, the Board finds that the marriage of the appellant and the Veteran was not annulled and remained in effect at the time of the Veteran's death in January 2008.

Conclusion

The Board finds that the appellant was the Veteran's spouse, married to the Veteran from June 1988 until the time of the Veteran's death in January 2008.  The Board finds that this marriage may be deemed valid for the purposes of this claim regardless of the current absence of confirmation of the reported termination of one of the Veteran's prior marriages.  The Board finds that the appellant has satisfied the requirements to be deemed to have continuously lived with the Veteran throughout the marriage despite separation(s) that were due to the Veteran's misconduct without fault on the part of the appellant.  The Board finds that the appellant has not remarried since the death of the Veteran (or since separation or at any other time) nor has she held herself out openly to the public to be the spouse of another person.

Accordingly, the Board finds that the appellant may be recognized as the Veteran's surviving spouse for the purpose of VA death benefits.


ORDER

Recognition of the appellant as the Veteran's surviving spouse for VA death benefits purposes is warranted.  The appeal is granted.



____________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


